Title: Report on Settlement of Accounts, [20 and 27 February] 1782
From: Madison, James,Cornell, Ezekiel,Montgomery, Joseph
To: 


[20 and 27 February 1782]
The Committee to whom was referred a letter from the Superindt. of Finance of the 18th. instant recommend the following resolutions,
That five Commissioners be appointed for the Settlements of accounts under the direction of the Superintendant of the Finances namely one for the Quarter Master’s Departmt one for the Commissary’s Department, one for the Hospital Department, one for the Cloathier’s Department, and one for the Marine Department; each of which commissions shall have full power & authority to liquidate & finally settle the accounts of the departments respectively assigned to them up to the last day of December 1781 inclusive
That the Superintendant of Finance be authorised and directed to appoint the said five Commissioners, and that he report the names of the same to Congress. & in order that they may disapprove such appointment if they shall think proper.
That each of the said Commissioners be allowed one Clerk for his assistance in the execution of his Trust: or in case more sd. be found necessary, that he be authorised to add such number as the Superintendt. of Finance shall approve.
That a Salary be allowed to each of sd. Commissioners at the rate of 1500 Dollars per Annum, during the time in which he shall be employed in the duties assigned to him; and that each Clerk be allowed a Salary at the rate of 500—Dollrs per annum during the time of his Service. to be in full to Each for their Services and Expences.
That it be recommended to the several Legislatures of the States to empower the said Commissioners to call for Witnesses & examine them on oath or affirmation touching such accounts as are respectively assigned to them for settlement; and that it be also recommended to the said Legislatures to make provision by law for the speedy & effectual recovery from individuals of debts due & effects, belonging to the U. States
